Citation Nr: 1710919	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, prior to September 14, 2009. 

2.  Entitlement to an increased evaluation for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from April 22, 2009 to September 14, 2009. 


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1999 to March 2000, from February 2003 to October 2003, and from October 2005 to May 2007. 

This case comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, as well as a May 2013 rating decision issued by the RO in Huntington, West Virginia.  Jurisdiction over the claims has been subsequently transferred to the RO in Reno, Nevada. 

In November 2014, the Veteran testified during a Board video conference hearing that was held before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that while on remand, in a July 2016 rating decision, the Veteran's disability rating for PTSD was increased to 100 percent, effective on September 14, 2009.  As that is the highest rating possible for PTSD, the issue of an increased rating after that date is moot.  However, as the Veteran is presumed to be seeking the maximum available benefit for a disability, and such benefit is available prior to that date, the issue of a higher disability rating for PTSD prior to September 14, 2009 remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Additionally, as concerns the Veteran's claim for TDIU, the grant of a 100 percent disability rating for PTSD, as of September 14, 2009, rendered the Veteran's claim after that date moot.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Rating Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990); see also Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  However, the Court has also held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Such assessment is set forth in the decision below; the Board has recharacterized the TDIU issue as shown on the title page.

The Veteran was originally represented in this matter by the Veterans of Foreign Wars, as reflected in a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) executed in October 2007. In April 2009, the Veteran submitted a new VA Form 21-22, appointing the California Department of Veterans Affairs as his representative.  Finally, in November 2014, the Veteran executed a new VA Form 21-22, appointing the Nevada Office of Veterans' Services as his representative.  The Board recognizes these changes in representation and such is reflected on the title page of this decision.


FINDINGS OF FACT

1.  Prior to September 14, 2009, the Veteran's PTSD more closely approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood and an inability to establish and maintain effective relationships.

2.  For the entire appeal period, the Veteran's service-connected left knee disability manifested in subjective complaints of pain, aching, popping, locking, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to 130 degrees, at worst, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of instability, recurrent patellar subluxation/dislocation, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  For the period from April 22, 2009 to September 14, 2009, the Veteran's service-connected disabilities did not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD have been met for the period prior to September 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for service-connected left knee patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5299-5260 (2016).

3.  The criteria for entitlement to a TDIU from April 22, 2009 to September 14, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Initially, the Board finds that the development requested in its December 2014 remand has been accomplished.  In that remand, the RO was instructed to update the Veteran's VA treatment records and to arrange for him to undergo VA examinations in regard to his claims.  Additional medical records were added to the file and, in June 2016, the Veteran underwent VA examinations, to include a knee examination pertinent to the present appeal.  Therefore, the Board finds that there has been substantial compliance with the instructions of its remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

As concerns the June 2016 VA knee examination, the Board notes that the examiner performed joint testing for pain at rest and in motion, and joint testing while weight bearing.  The examiner noted the lack of pain on weight bearing for the knee.  Although the examiner did not indicate whether his range of motion testing for pain was on active or passive motion, he nonetheless found a normal range of motion in the left knee with no objective indication of pain at any point during the testing.  Thus, in light of such findings, the Board finds that a remand for strict compliance with Correia would result in a further and unnecessary delay and would result in little benefit to the Veteran, if any.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, the Board notes that neither the Veteran or his representative has challenged the adequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Therefore, the Board finds the examination adequate for purposes of determining the Veteran's claim. 

Finally and as noted in the Introduction, in November 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  The Court has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the hearing, the undersigned noted the issues on appeal.  Additionally, information was solicited from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  Id. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining updated VA treatment records and providing him with further VA examination, and a remand requesting such development was promulgated. 

As noted above, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.10 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.



Analysis

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in the condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran seeks a rating in excess of 50 percent for his service-connected PTSD.  His PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology is the primary focus when deciding entitlement to a given disability rating under the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, (Fed. Cir.2013). The symptoms listed are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Further, when evaluating a mental disorder, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission, and must also assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the RO. See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

In the instant case, the Veteran's claim was certified to the Board in September 2014 and, as such, the DSM-5 applies to his claim.  However, the Board notes that the application of either DSM is moot in this case, as the evidence of record for the period on appeal does not show a diagnosis of psychosis or the assignation of any GAF scores by any provider. 

In the instant case, the Veteran has appealed the propriety of the initially assigned rating for his PTSD, which has been assigned a 50 percent rating, effective from May 20, 2007 to September 14, 2009, the date at which the RO retroactively increased his disability rating to 100 percent. 

In an October 2007 statement, the Veteran reported problems sleeping, in that he frequently stayed up for a period of 24 hours or, alternatively, slept for over 12 hours, or sometimes throughout an entire day.  He reported nightmares of being in combat and being shot at and seeing dead bodies.  The Veteran indicated he felt depressed and paranoid, was quick to anger, woke up in cold sweats, and had no sex drive.  He avoided crowds and only felt safe around a few close friends from the military.  He also reported drinking alcohol in the mornings. 

In a November 2007 VA Behavioral Health Intake note, the Veteran reported experiencing nightmares 3 times a week, intrusive thoughts, sleep problems, anger and irritability and hypervigilance.  He indicated that his feelings of anger and irritability were worsening.  The Veteran also reported depressive symptoms, such as a depressed mood, decreased motivation, attention and concentration problems and fatigue.  He was experiencing difficulties in all areas of his life, to include interpersonal, occupational and academic pursuits.  Although there was no current suicidal or homicidal ideation, plan or intent, there had been some "fleeting thoughts" of same the month prior.  He was engaged at that time, and worried about his increased feelings of anger and irritability and the risk it posed for his fiancée.  He denied having outside friends due to a lack of interest in being social or around other people.  On examination, the Veteran was found to be well groomed and appropriately dressed, cooperative and polite.  His speech was within normal limits, and his thought processes were logical.  He denied suicidal or homicidal ideation, as well as audio or visual hallucinations.  He was alert and oriented, with good attention, fair insight and good judgment.  

In an August 2008 VA treatment note, the Veteran noted feelings of hopelessness about his future, but denied any suicidal ideation or plan.  A depression screening performed that day showed the Veteran had little interest or pleasure in doing things several days per week, and felt down, depressed or hopeless for several days each week. 

In October 2008, the Veteran was seen at VA for a concern about an irregular heartbeat.  At that time, he indicated that he had been hanging out with some friends the day before. 

In an April 2009 VA treatment note, the Veteran indicated that he was still experiencing difficulties sleeping.  The treating physician attributed the sleeping problems to the Veteran's PTSD.  
In his April 2009 notice of disagreement, the Veteran indicated that he had multiple panic attacks, on a weekly basis-sometimes as often as 9 times per week.  He continued to have sleep disturbances as well. 

In a May 2009 statement, the Veteran's girlfriend relayed her experiences with the Veteran.  She reported frequent loud outbursts, sometimes in public.  He also had frequent nightmares, during which he would fling his arms, legs and head around so violently that it would wake her up.  The Veteran accidentally struck her in the face and head butted her, while sleeping.  He also talked and screamed in his sleep, sometimes getting out of bed and pointing and talking to objects in the room.  She reported frequent panic attacks and depression, as well. 

In a June 2009 statement, the Veteran's friend E.A. indicated that he had been a guest at her home recently. She reported witnessing the Veteran experiencing terrible nightmares, during which he would scream and yell and lash out before awakening, confused and sweating.  

Based on the foregoing, the Board finds that, throughout the appeal period, the Veteran's PTSD has been characterized by frequent nightmares, continuous depression and anxiety, a desire to isolate himself, feelings of hopelessness, suicidal thoughts without attempt, anger and irritability, and occasional episodes of violence.  The lay and medical evidence of record shows that the Veteran's symptoms have resulted, at worst, in occupational and social impairment with deficiencies in most areas throughout the appeal period.  See 38 C.F.R. § 4.126 (a). Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the next higher rating, 100 percent, is not warranted at any time during the appeal period, as such a rating contemplates total occupational and social impairment.  Moreover, such deficiencies must be "due to" the symptoms listed for the 100 percent rating levels, "or others or others of similar severity, frequency, and duration." Vazquez-Claudio, supra.  Here, the Veteran's symptoms did not occur at the severity, frequency, or the duration required for a 100 percent rating at any point.  The Board acknowledges that the Veteran has experienced some social impairment; however, throughout the appeal period, he has maintained relationships with girlfriends, a wife and his children, as well as a few friends.  Moreover, the record shows that the Veteran has been consistently cooperative and communicated with VA clinicians despite his short temper and unprovoked irritability. 

Therefore, the Board finds that the difficulties the Veteran experiences as a result of his PTSD are precisely the type contemplated by his current 70 percent rating.  The evidence simply does not suggest that such occur at the severity or frequency contemplated by a 100 percent rating, which is characterized by gross impairment of thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name.  For the time period on appeal, the Veteran consistently denied delusions or hallucinations and was not found to be disoriented.  Additionally, the Veteran's social relationship with his family and few friends and ability to interact with VA treatment providers and examiners is affirmative evidence against a finding that any intermittent inability to perform activities of daily living are so severe or frequent so as to result in total social impairment. 

Given the frequency, nature, and duration of the Veteran's symptoms in the time period prior to September 14, 2009, the Board finds that his PTSD has been productive of no more than occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, a 70 percent rating, but no higher, for PTSD is warranted. 

In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that a rating in excess of 70 percent is denied, the preponderance of the evidence is against such aspect of the claim.  Therefore, the benefit of the doubt doctrine is not applicable to the claim for a rating in excess of 70 percent for the Veteran's PTSD, and that aspect of his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Knee

The Veteran is currently service-connected for left knee patellofemoral syndrome, evaluated at 10 percent disabling, effective May 20, 2007, pursuant to Diagnostic Code 5299-5260.  As concerns the assigned diagnostic code, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  As such, at the time of the initial rating was awarded, the Veteran's diagnostic code was built-up to reflect that such disability affects the musculoskeletal system and had been rated by analogy to unspecified limitation of flexion of the knee under Diagnostic Code 5260. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Normal range of knee motion is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  The descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

In November 2007, the Veteran was seen at VA with complaints of sharp knee pain of the bilateral knees, with morning stiffness.  The Veteran reported grinding and popping sounds, and occasional instability of the left knee.  Examination at that time showed that the knee was tender to touch, but without popping or edema.  The knee was stable and had full range of motion.

In March 2008, the Veteran underwent a VA examination of his left knee.  At that time, he reported occasional weakness and heat, as well as a lack of endurance and fatigability when tired.  He denied stiffness, swelling, redness, giving way, locking and dislocation. Constant, localized pain of a burning and sharp nature was present.  Such pain, which the Veteran measured as 10 out of 10, was elicited by prolonged walking, running and standing.  The pain was relieved by rest, and he did not take medication to treat it.  On examination, the Veteran's left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  While clicking was present on examination, there was no genu recurvatum, locking pain or crepitus.  Range of motion testing showed the Veteran's flexion was at 140 degrees, with pain occurring at 130.  Extension was 0.  The examiner found that the left knee joint function was not additionally limited after repetitive use by fatigue, weakness, lack of endurance and incoordination.  Left knee x-ray findings were within normal limits.  The Veteran was diagnosed at that time with patellofemoral pain syndrome of the bilateral knees, per history.  

In a September 2008 VA treatment note, the Veteran reported knee pain and indicated that his knees were stiff when he woke up in the morning.  

In August 2009, the Veteran was seen for an orthopedic surgery consult at VA.  At that time, he reported left knee pain of 4-year duration.  While the Veteran rated the pain as 10 out of 10 on a 1-to-10 scale, the examiner noted that there was no appearance of being in that much pain.  The Veteran reported that the knee locked up for a few days, usually.  He also reported that the knee gave out as well. Range of motion testing at that time was 0 to 20, and the knee was stable with no effusion, erythema or excessive warmth.  The bones and joints appeared intact bilaterally, without soft tissue abnormality.  No degenerative changes were seen.  The examiner concluded that the Veteran's knees were normal. 

In April 2010, the Veteran underwent a VA examination of his right knee.  As part of that exam, the Veteran's left knee was examined.  The examiner noted a guarding of movement of the left knee, but no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, head, deformity, malalignment or drainage.  There was no subluxation, locking pain, genu recurvatum or crepitus.  There was no ankylosis found.  Range of motion testing showed range of motion was within normal limits, repetitive range of motion was possible, and there was no additional degree of limitation in the left knee.  Flexion was measured at 140 and extension 0 degrees.  Left knee stability testing was within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  There was no subluxation on the left. 

In an April 2011 VA psychiatric treatment note, the Veteran reported experiencing bilateral knee pain which was treated with over the counter medication.  The examiner noted no change in his gait.

In a July 2011 VA treatment note, the Veteran presented with complaints of chronic sharp intermittent bilateral knee pain.  At the time of the examination, there had been no pain in the knee for the previous week.  The Veteran denied any recent falls or trauma, swelling or bruising.  Various pain relievers were not working.  X-rays of the knee, taken the previous month, showed a normal knee without arthritis. 

In August 2011, the Veteran was seen at VA with complaints concerning his left knee.  At that time, he reported pain and giving away of the knee despite exercising.  Examination of the left knee showed no swelling, deformity or atrophy.  He had full range of motion with patellar crepitus. Leg strength was good.  The Veteran was diagnosed with internal derangement of the left knee.  

In June 2016, the Veteran underwent a VA knee examination.  At that time, the diagnosis of patellofemoral pain syndrome was confirmed.  The Veteran reported flare-ups of the knee which impacted his ability to walk, run, kneel and bend.  He reported that his knee gave out while walking.  Range of motion testing performed as part of the VA examination was normal, as it showed flexion to 140 degrees and extension to 0.  No pain was noted.  There was no evidence of pain with weight bearing, or crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, without additional functional loss or range of motion thereafter.  The Veteran was examined immediately after repetitive use over time and pain, fatigue, weakness, lack of endurance and incoordination were found to significantly limit the Veteran's functional ability with repeated use over time.  The exam was being conducted during a flare-up, and again, pain, fatigue, weakness, lack of endurance and incoordination were found to limit functional ability.  Flexion was measured at 130 degrees and extension to 0.  In addition to the factors listed, the examiner found additional contributing factors of disability, in the form of pain. 

Muscle strength was normal, and there was no muscle atrophy.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion. Stability testing was performed, and no instability was found.  Shin splints were absent.  A meniscal tear was noted.  There were no scars present.  The Veteran used a knee brace constantly due to knee pain.  Imaging tests showed no degenerative arthritis, as well as a medial meniscus tear and an inflammatory cyst communicating with the knee joint.  

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent is not warranted at any time during the appeal period.  Significantly, the Veteran's left knee disability is manifested by subjective complaints of pain, aching, locking and popping, and objective evidence of painful motion with functional loss causing limitation of flexion to no less than 130 degrees and no limitation of extension, even in consideration of additional functional loss due to flare-ups of pain.  Under Diagnostic Code 5260, a 20 percent rating requires a finding of flexion limited to 30 degrees.  As noted, the evidence demonstrates that the Veteran's left knee flexion was limited to 130 degrees, at worst, during the appeal period. 

The Board notes that at the August 2009 orthopedic surgery consult at VA, the Veteran's left knee range of motion was measured at 20 degrees.  However, in light of the overall record as to prior and subsequent flexion findings-to include multiple findings that the Veteran's knees were normal, with little or no limitation in range of motion-the Board finds this reading to be inconsistent with the subsequent credible medical evidence of record.  

In addition, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  During the March 2008 VA examination, the examiner found that left knee joint function was not limited after repetitive use.  Further, while the June 2016 VA examiner noted flare-ups, including pain, fatigue, weakness, lack of endurance, and incoordination, the evidence does not show that such flare-ups caused additional functional loss to the point of limiting flexion to 30 degrees or less at any point during the entire appeal period.  Therefore, as the evidence fails to show limitation of flexion to even a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, and incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell, supra.

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  See VAOPGCPREC 9-04.  However, the evidence fails to show that the Veteran's left knee extension was limited at any point during the entire appellate period, even in consideration of additional functional loss due to symptoms such as pain, swelling, giving way, and weakness, as a result of repetitive motion and/or flare-ups. As such, the Board finds that the Veteran is not entitled to a separate rating for limitation of extension under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra. 

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98. In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to the left knee.  Significantly, the examination reports of record consistently reflect findings that the examiners could not identify or detect instability as to the left knee.  The March 2008 VA examiner reported that there was no evidence of subluxation.  The April 2010 examiner noted no subluxation or instability, and performed testing which revealed normal stability.  The June 2016 VA examiner performed extensive stability tests and concluded that there was no instability.  In addition, he found there was no history of recurrent subluxation or lateral instability.  

The Board acknowledges that, the Veteran has reported occasional giving way and locking of the left knee, and that he has generally alleged experiencing instability in his left knee.  As a layperson, however, the Veteran is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Conversely, the VA examiners, who are medical professionals, consistently found that there was no instability as to the left knee.  Based on the foregoing, the medical evidence shows that the Veteran's left knee is stable without instability or subluxation for the entire period on appeal.  Accordingly, a separate rating for instability or subluxation of the left knee under Diagnostic Code 5257 is not warranted.

Furthermore, as there is no evidence of ankylosis, removal or dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not warranted for the left knee disability at any point during the appeal period. 

In assessing the severity of the left knee patellofemoral syndrome, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, swelling, and giving way of the left knee, all of which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's knee disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left knee patellofemoral syndrome. 

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected left knee chondromalacia.  See Fenderson, supra.  However, a review of the record as a whole indicates that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for his left knee patellofemoral syndrome are not warranted.

Other considerations

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected PTSD or left knee patellofemoral pain syndrome been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

To that end, the Court has determined how the provisions of 38 C.F.R. § 3.321 are to be applied in a claim for an increased disability rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's PTSD and left knee patellofemoral pain syndrome at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  

In Yancy, the Court determined that the Board must address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis "only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
Consequently, the Board finds that the Veteran's disability symptomatology is fully addressed by the rating criteria under which each disability is rated.  There are not additional symptoms of the disabilities that are not addressed by the rating schedule, the rating criteria reasonably describe the disability level and symptomatology of the Veteran's service-connected PTSD and left knee patellofemoral pain syndrome, and the rating schedule is adequate to evaluate his disability picture.  The Board notes that even if the Veteran's service-connected disabilities were not so contemplated, the evidence of record does not show that either has resulted in marked interference with employment or any sort of hospitalization.  Therefore, the Board need not proceed to consider the second factor and concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley, supra.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  There, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation, where the TDIU had been granted for a disability other than that for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. 

Here, as noted above, the Veteran was assigned a 100 percent rating for PTSD as of September 14, 2009.  To award a separate TDIU rating in addition to the schedular 100 percent rating since September 14, 2009, based on the Veteran's combined service-connected disabilities, would result in duplicate counting of the disabilities.
Thus, as the Veteran is already in receipt of a 100 percent schedular rating from September 14, 2009, the issue of entitlement to a TDIU for the period from that date is moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 (2011).  While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for that period.  See Buie, supra; Bradley, supra.  The Board additionally notes that, as the Veteran filed his claim for TDIU on April 22, 2009, and there is no evidence or suggestion prior to that date of unemployability due to service-connected disabilities, the scope of his TDIU claim is limited to the period from that date until September 14, 2009.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose, supra.

Taking into consideration the Board's decision above, the Veteran receives compensation for PTSD at 70 percent disabling; a left knee disability at 10 percent disabling; a right knee disability at 10 percent disabling; tinnitus at 10 percent disabling; chronic esophagitis reflux at 10 percent disabling; pseudofolliculitis barbae at 10 percent disabling; as well as noncompensable ratings for hypertension and hemorrhoids.  Therefore, the Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16 (a) for consideration of a TDIU on a schedular basis for the period on appeal. 

The Board finds that, for the period from April 22, 2009 to September 14, 2009, the Veteran's service-connected disabilities did not prevent him from securing or following gainful employment. 

In his April 2009 application for TDIU, the Veteran reported working for 2 weeks in October 2008 at a roadside assistance company and 2 weeks at a collections company.  He reported that he left those jobs because of his disability, and had not attempted to find additional employment since then.  He had 2 years of college education.  The Veteran again submitted his application for TDIU to VA in June 2009; however, at that time he indicated that he had enrolled in a respiratory therapy program at a community college.  

The Board notes that, due to the short window of time under consideration, there is little evidence on file addressing the Veteran's ability to secure gainful employment.  In April 2010, just over 6 months after the appeal period ended, the Veteran underwent a VA examination.  At that time, he reported that he was only able to hold a job for a few weeks at a time, as he was prone to fight with his coworkers and be fired.  He was working at that time as a receptionist, but was already experiencing problems with coworkers.  An April 2010 VA examiner, in performing a knee examination, found that there was no effect on the Veteran's usual occupation, as he was a student at that time.  The examiner concluded that there were no additional conditions that would impact the Veteran's ability to perform physical and sedentary activities.

The Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

While the Veteran has expressed a belief that he is unemployable, his employment activities show that he is capable of performing occupational tasks involved in work such as a security guard or receptionist.  Thus, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  While he experienced occupational impairment as a result of such disabilities, as reflected in his combined total disability rating, the record does not indicate that he was unable to work for the period on appeal.  As noted above, subsequent VA treatment records indicate that the Veteran ultimately obtained employment as a receptionist soon after being granted a 100 percent disability rating. 

Therefore, because there is no indication that the Veteran was incapable of performing the physical and mental acts required by employment from April 22 to September 14, 2009, entitlement to a TDIU for that period is not warranted.  The Board notes that a high disability rating in and of itself is recognition that the impairment created by service-connected disabilities makes it difficult to obtain and keep employment.  For these reasons, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following gainful employment. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Finally, as discussed in the Introduction, per the July 2016 rating decision, the Veteran is in receipt of a 100 percent disability rating for PTSD, effective September 14, 2009.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); 38 U.S.C.A. § 1114(s) (West 2014). 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. §  1114 (s); 38 C.F.R. § 3.350 (i).

Here, the Board finds that the Veteran does not meet the requirements of 38 U.S.C.A. § 1114(s).  While his PTSD was rated as total, he does not have additional disabilities independently rated at 60 percent or more.  He is rated at 10 percent each for a left knee disability, a right knee disability, tinnitus, chronic esophagitis reflux and pseudofolliculitis barbae.  The combined disability rating for these conditions is 40 percent .  See 38 C.F.R. § 4.20.  He has not alleged, and the evidence does not show, that he is housebound due to his service-connected disabilities.  Because the Veteran does not meet the threshold requirements, the Board finds that he is not eligible for SMC at this time.


ORDER

An initial 70 percent disability rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

An increased evaluation for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling, is denied.

Entitlement to a TDIU from April 22, 2009 to September 14, 2009, is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


